DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13-16, 18-20, 22, 23 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2019-18873 to Nagashima and Japanese Document No. 2006-298451 to Ishikawa.
Regarding claim 1, Nagashima discloses a bag comprising: a first wall (at and below adhesive portion 41) having a first interior surface, the first wall terminating into a first flap (above adhesive portion) at a top end of the bag, first flap including a first handle opening (11, 21); a second wall (aligned with and below adhesive portion 41) having a second interior surface, the second wall terminating into a second flap (above adhesive portion 41) at the top end of the bag, the second flap including a second handle opening (11, 21), the first and second handle openings being configured for carrying the bag; the first and second walls being disposed in an opposing relationship with the first and second interior surfaces being mutually proximate at least when the bag is in a flat configuration (Fig. 4), the first and second flaps forming a mouth portion at the top end of the bag, the first and second walls forming a closed bottom end (3) of the bag distal to the top end of the bag; a first side edge connecting the first 
However, Nagashima discloses the first and second walls terminate into the first flap and the second flap respectively at a top end of the bag instead of the first and second walls terminating into a first flap and a second flap respectively to form a flap region at a top end of the bag.  Ishikawa shows that the first and second walls terminating into a first flap and a second flap respectively to form a flap region at a top end of the bag is an equivalent structure known in the art (Figs. 2 and 5).  Therefore, because these two flap configurations were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the first and second walls terminating into the first flap and the second flap respectively at a top end of the Nagashima bag for first and second walls terminating into a first flap and a second flap respectively to form a flap region at a top end of the bag.
Regarding claim 2, Nagashima discloses the adhesive closure is applied to the first interior surface of bag piece (1).

Regarding claim 4, Nagashima discloses the tear section is disposed along the first wall (Fig. 7).
Regarding claim 5, Nagashima discloses the tear section is disposed along the second wall (Fig. 7).
Regarding claim 7, Nagashima discloses the adhesive closure is applied to the first interior surface and the tear section is disposed along the second wall (Fig. 7).
Regarding claim 8, Nagashima discloses the adhesive closure is applied to the second interior surface of bag piece (2) subsequent to peeling off release tape (42) and pressing adhesive portion (42) against bag piece (2) and the tear section is disposed along the second wall (Fig. 7).
Regarding claim 9, Nagashima discloses the tear section comprises a plurality of perforations (notches 7). 
Regarding claim 13, Nagashima discloses the closed bottom end comprises a gusset (Fig. 4).
Regarding claim 14, insofar as Nagashima discloses the claimed bag structure, as discussed above, Nagashima meets the structure implied by the functional recitation “said holding cavity is configured for retaining a tamper sensitive item in the bag.”
Regarding claim 15, insofar as Nagashima discloses the claimed bag structure, as discussed above, Nagashima meets the structure implied by the functional recitation “said tear section is configured for guiding a breach in said edge-to-edge sealed configuration for retrieving a tamper sensitive item from the holding cavity of the bag.”

Regarding claim 18, Nagashima discloses a bag comprising: a first wall having a first handle opening (11, 21) disposed at a top mouth end of the bag, the first wall comprising a first interior surface; a second wall having a second handle opening (11, 21) disposed at the top mouth end of the bag, said second wall comprising a second interior surface, the first and second walls being disposed in an opposing relationship with the first and second interior surfaces being contiguous when the bag is in a flat configuration (Fig. 4), the first and second handle openings at the top mouth end of the bag being aligned for carrying the bag; the first and second walls forming a closed bottom end of the bag distal to the top mouth end of the bag; a first side edge connecting the first and second walls and defining a first extremity of the bag; a second side edge connecting the first and second walls and defining a second extremity of the bag; the first and second walls connected at the first and second side edges in cooperation with the closed bottom end of the bag forming a holding cavity within the bag, which meets the structure implied by the functional recitation “said holding cavity being accessible by separating said first and second walls and opening said top mouth end of the bag”; an adhesive closure comprising an adhesive strip (41) and a protective liner (42) covering the adhesive strip, the adhesive closure extending laterally from the first side edge to the second side edge and applied to the first interior surface; the adhesive closure being configured for closing off the top mouth end of the bag when the protective liner covering the adhesive strip is removed and the adhesive strip bonds the first and second interior surfaces in an edge-to-edge sealed configuration (machine translation paragraph [0014]); a tear section disposed proximately below said adhesive closure along at least one of said first and second walls (paragraphs [0029]-[0033]).

Regarding claim 20, Nagashima discloses the tear section is disposed along second wall (Fig. 7).
Regarding claim 22, Nagashima discloses the tear section is disposed along said first and second walls (Fig. 7).
Regarding claim 23, Nagashima discloses the tear section comprises a plurality of perforations (notches 7).
Regarding claim 27, Nagashima discloses the closed bottom end comprises a gusset (Fig. 4).
Regarding claim 28, insofar as Nagashima discloses the claimed bag structure, as discussed above, Nagashima meets the structure implied by the functional recitation “said holding cavity is configured for retaining a tamper sensitive item in the bag.”
Regarding claim 29, Nagashima discloses the bag used for retailing by packing products in a supermarket or the like (paragraph [0014]) and consumers buy the product together with the retail bag and take it home (paragraph [0029]), which encompasses the recitation “said tamper sensitive item is at least one of a food and a drink.”
Regarding claim 30, insofar as Nagashima discloses the claimed bag structure, as discussed above, Nagashima meets the structure implied by the functional recitation “said tear section is configured for guiding a breach in said edge-to-edge sealed configuration for retrieving a tamper sensitive item from the holding cavity of the bag.”
Regarding claim 31, Nagashima discloses the adhesive closure is configured for an on- demand deployment by removing the protective liner (42) and bringing the first and second interior surfaces together (paragraph [0014]).

Claims 6, 10, 21, 24 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2019-18873 to Nagashima and Japanese Document No. 2006-298451 to Ishikawa as applied to claims 1 and 18 above, and further in vie1w of French Document No. 2 699 505 to Cahen.
	Regarding claim 6, Nagashima and Ishikawa disclose the claimed invention, except Nagashima discloses the tear section disposed along both the first and second walls instead of only disposed along one of the first and second walls.  Cahen shows that a tear section (15, 17; Figs. 4 and 5) only disposed along one wall in an analogous bag is an equivalent structure known in the art (“at least one of the walls of the bag comprises a zone of least resistance capable of tearing”; machine translation page 2, lines 43-46).  Therefore, because these two tear section locations were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a tear section disposed in both the first and second walls of the Nagashima bag for a tear section only disposed along one wall.
	Regarding claim 10, Cahen depicts a tear section (15) in the shape of a capital “I”.  Therefore, substituting a tear section disposed in both the first and second walls of the Nagashima bag for a tear section only disposed along one wall, as in Cahen, meets the structure implied by the recitation “said tear section comprises a plurality of perforations and at least one initiation slit.”
Regarding claim 21, Nagashima and Ishikawa disclose the claimed invention, except Nagashima discloses the tear section disposed along both the first and second walls instead of only disposed along one of the first and second walls.  Cahen shows that a tear section only disposed along one wall in an analogous bag is an equivalent structure known in the art (“at least one of the walls of the bag comprises a zone of least resistance capable of tearing”; machine translation page 2, lines 43-46).  Therefore, because these two tear section locations were art-recognized equivalents before the effective filing date of the claimed invention, one of 
Regarding claim 24, Cahen depicts a tear section (15) in the shape of a capital “I”.  Therefore, substituting a tear section disposed in both the first and second walls of the Nagashima bag for a tear section only disposed along one wall, as in Cahen, meets the structure implied by the recitation “said tear section comprises a plurality of perforations and at least one initiation slit.”
Regarding claim 32, Cahen depicts a tear section (15) in the shape of a capital “I”.  Therefore, substituting a tear section disposed in both the first and second walls of the Nagashima bag for a capitol “I”-shaped tear section only disposed along one wall, as in Cahen, meets the structure implied by the recitation “said tear section comprises a slit section disposed in tandem with a perforated section.”
Regarding claim 33, Cahen depicts a tear section (17) as a series of cruciform slots.  Therefore, substituting a tear section disposed in both the first and second walls of the Nagashima bag for a series of cruciform slots only disposed along one wall, as in Cahen, meets the structure implied by the recitation “said tear section comprises a plurality of slit sections disposed along a perforated section”, to the same degree the claim structurally distinguishes between a slit and perforation.
Regarding claim 34, Nagashima, Ishikawa, and Cahen disclose the claimed invention, as discussed above, except for each of the plurality of slit sections having an arcuate shape.  It would have been an obvious matter of design choice to a person having ordinary skill in the art to make a portion of each cruciform slot arcuate, in the modified Nagashima bag, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Claims 11, 12, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2019-18873 to Nagashima and Japanese Document No. 2006-298451 to Ishikawa as applied to claims 1 and 18 above, and further in view of Patent Application Publication No. 2002/0110290 to Gebhardt.
Regarding claims 11, 25 and 26, Nagashima and Ishikawa disclose the claimed invention, except for at least one vent is, or a plurality of vents are, provided in one of the first and second walls.  Gebhardt teaches that it is known in the art provide a plurality of arcuate vents in the walls of an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of arcuate vents in the walls of the Nagashima bag, as in Gebhardt, in order to allow air to be removed from the body of the bag.
Regarding claim 12, providing a plurality of arcuate vents in the walls of the Nagashima bag, as in Gebhardt and discussed above, meets the recitation “said at least one vent is arcuate.”

Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734